Citation Nr: 0008880	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  94-15 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from February 1971 to April 
1972 and from June to September 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the RO 
denied service connection for PTSD.  The matter has been 
remanded to the RO on several occasions for further 
development and pursuant to due process considerations. 


FINDING OF FACT

The veteran has current disability from PTSD as a result of 
exposure to stressors during his active military service.


CONCLUSION OF LAW

Service connection is warranted for PTSD.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A.  §§ 101(16), 1110 (West 1991); 
38 C.F.R.  § 3.303 (1999).

The elements required to establish service connection for 
PTSD are 1) a current, clear medical diagnosis of PTSD, which 
is presumed to include both the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor; 2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1996); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone," 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  Cohen, at 142 (citing 
Zarycki v. Brown, 6 Vet.  App.  91, 99 (1993)); Wood v. 
Derwinski, 1 Vet.  App.  190, 193 (1991).

A revision to the regulations, effective May 19, 1993, added 
38 C.F.R.  § 3.304(f).  See 58 Fed. Reg.  29,109, 29,110 
(1993).  This paragraph was revised in 1999, effective March 
7, 1997.  See 64 Fed. Reg. 32,808 (1999).  In addition, the 
Schedule of Ratings-Mental Disorders, 38 C.F.R.  § 4.130, was 
revised, effective November 7, 1996, to incorporate 
nomenclature based on the criteria in DSM-IV.  61 Fed. Reg. 
52696 (1996).  The later revision also requires the rating 
agency to return the report to the examiner for 
substantiation of any diagnoses of mental disorders that do 
not conform to DSM-IV, or that are not supported by the 
findings of the examination report.  38 C.F.R. § 4.125; 53 
Fed. Reg. 22 (1988); 61 Fed. Reg. 52696 (1996).  

First, it must be determined whether or not the veteran 
served in combat.  Second, if the veteran has been in combat, 
it must be determined whether the claimed in-service 
stressors are consistent with the circumstances, hardships, 
or conditions of the combat in which he participated.  38 
U.S.C.A.  § 1154(b); 38 C.F.R. § 3.304(d).  Finally, if the 
veteran did not serve in combat, the stressors must be 
independently verified by other sources.  The inquiry here 
includes what, if any, combat medals or decorations were 
awarded the veteran; what military occupational specialty 
(MOS) the veteran had; when, if, and how other service 
personnel died, and the names of the deceased; whether any 
unit(s) to which the veteran was assigned actually engaged 
the enemy in combat.  Such evidence is typically found in the 
service personnel records, on the veteran's Form DD 214, and 
in unit histories and morning reports.  The only medical 
evidence that could provide such information would be those 
records compiled in service.

Where a veteran's claimed stressors are related to combat, 
the receipt of medals such as the Bronze Star or the Purple 
Heart will be considered reasonably supportive evidence of 
participation in a stressful episode.  See Zarycki, 6 Vet.  
App. at 98; West v.  Brown, 7 Vet. App. 70, 77 (1994).  
Moreover, where evidence reasonably shows that the veteran 
engaged in combat with the enemy, and his alleged stressors 
are related to such combat, his lay testimony will be enough 
to establish the occurrence of the claimed in-service 
stressors provided that they are consistent with the 
circumstances, hardships, or conditions of such combat 
service.  Cohen, at 146; 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In this instance, "further development to 
document the occurrence of the claimed stressors i[s] 
unnecessary." Id.  (citing 58 Fed. Reg. 29,109 (1993)).

VA's General Counsel provided some guidance for 
determinations of whether a veteran engaged in combat with 
the enemy for purposed of 38 U.S.C.A. § 1154(b).  VAOPGCPREC 
12-99 (O.G.C. Prec. 12-99).  According to the opinion, which 
the Board is bound to follow, the ordinary meaning of the 
phrase "engaged in combat with the enemy" requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  Reasonable evidence to support a 
determination that the veteran engaged in combat may include 
the veteran's own statements, but, in most instances where he 
has not been awarded a combat-related citation, will include 
a consideration of all of the evidence of record in each 
case.  The fact that a veteran participated in a particular 
operation or campaign does not necessarily establish that the 
veteran engaged in combat, although such evidence may be 
significant when viewed in relation to other evidence of 
record.

Initially, the Board finds that the veteran has presented a 
well-grounded claim for service connection for PTSD.  VA 
examination reports and clinical treatment records contain 
current diagnoses of PTSD.  The veteran has provided 
statements and testimony about the alleged stressors he 
experienced during wartime service.  His testimony and 
written assertions must be accepted as true for the purpose 
of determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).  Finally, the medical evidence in the claims 
folder contains several references to stressors experienced 
by the veteran during his service in Southeast Asia during 
the Vietnam Era.  Such evidence, at least by implication, 
suggests a nexus between the veteran's current disability 
from PTSD and the in-service stressors.

The veteran served in the United States Army during the 
Vietnam Era.  His service personnel records show that he was 
awarded a Vietnam Service Medal, a Vietnam Campaign Medal, 
and an Army Commendation Medal.  Although such records show 
that his MOS was cook, the veteran has testified that while 
in Vietnam his primary duty involved either driving in truck 
convoys or accompanying such convoys as an armed escort.  
Among the stressors about which he testified was an incident 
in which a convoy was ambushed and the truck/trailer 
combination he was driving was hit by a rocket or mine and 
tumbled down an embankment.  The veteran was temporarily 
trapped inside and the ensuing firefight continued.  He 
reported that incident resulted in casualties in his unit.  

The Board has remanded this case on several occasions in an 
attempt to obtain corroborating evidence of the veteran's 
reported stressors.  Some records have been obtained, but 
others have not.  Although the veteran's involvement in such 
an incident has not been specifically verified, his 
description of the incident is consistent with operations 
reports pertaining to his unit which show that truck convoys 
had been ambushed and casualties sustained.  Furthermore, the 
veteran has submitted a "buddy statement" which indicates 
that he had some duty with truck convoys.

The Board finds that the veteran was exposed to combat.  
Further, the Board finds as credible the veteran's testimony 
and assertions concerning the stressors to which he was 
exposed.  His statements are consistent with the available 
records concerning his service.  Apparently, despite several 
attempts, the RO is unable to obtain additional records for 
the Board's review.  Based on the evidence available to it, 
the Board concludes that it is at least as likely as not that 
the stressor events reported by the veteran did, in fact, 
occur.  There is no evidence in the record to contradict his 
statements, and his statements are consistent with the 
evidence that is available.  As the veteran's current 
disability from PTSD has been attributed to such stressors by 
competent medical evidence and there is no evidence to the 
contrary, the Board concludes that service connection for 
PTSD is warranted.


ORDER

Service connection for PTSD is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


